Title: IV-A. General Account of the Estate, c.November 1761
From: Washington, George
To: 

 

[c.November 1761]

The Estate of Daniel Parke Custis Esqr. deceased


Dr





Currt Mony
Sterling



£ s. d.
£ s. d.


To Joseph Valentine the Estates Steward for Sundry’s paid by him on the Estates Account and allowed him upon his Settlement Vizt




   Overseers & Servants—his own Wages £160—Henry Richardsons share of Corn £5.9—Charles Whitlock’s £1.1.3 Henry Richardsons share of Tobo £1.15 John Roan’s £1.5 and £28.5.7½ Dite [Epaphroditus] Howle’s share of Corn & Tobo £41.1 Lewis Smiths £17.6.6  Roger Tandys Wages £38.12.6 William Jacksons £12.10 John Valentine £12.10 Benja. Piggots £8 [James] Bigges Ferriage over the bay £1.10 Valentines Ferriage in 1758 £1.5 and in 1759 £1.15
332. 5.10 1/2



   Levies & Taxes both years in York £65.13.11 New Kent £76.1.7¾ James City £1.4.1 Hanover £7.18.4 King William £17.9.7
168. 7. 6 3/4



QuitRents both years
7. 5.   
&   30.     


   Negroes Expences Rice, Sugar Rum, Shoe thread Oil and Shoemakers Tools £2.11.6 Doctr [James] Carters acct £27.8.9 the midwife 15/
30.15. 3



   Tobacco—Inspection 15 hhds 1758. £3.15. 95 hhds 1759 £23.15. bringing 3 hhds over the Bay £1.2.6. Nails 6/
28.18. 6



Law Charges for a Writ by Finney 1/3 & Atts. Fees Armistead 7/6
8. 9



   Plantation Expences for Leading Lines, Sheep Sheers, horse Collars, Cart Saddles Tobacco knives, and a padlock £1.4.6. Rum & Meat for Reapings £2.14. Mending Sein 20s. A trenail head 15s. trimming the Flats £1.18.6 Mending a watch 15s. Expences at the Sale of the Goods £2.16.9 underpinning

      the Dairy 2⟨3⟩s. carrying Timber to the Eastern Shore £2.0.0 bringing Sheep from thence £1.11.3
15.18. 0



   Accounts—paid to Tarpley and Knox £4.19.9 W⟨illegible⟩ Langston £1.13.9 George Heath[,] Taylor[,] £5.6.5. Thomas Pate £2.8.[0½]
14. 7.11 1/2



   To George Washington for Sun⟨dry illegible⟩ to Littleton Eyre for Freight of 615 Bush⟨ls illegible of⟩ Wheat
6. 4. 7 1/2



James Hunter for Freight & Charg⟨es illegible⟩ Shipd in the Fair Ameri[ca]n
7.10.  



John Mercer for the Balle of his Ac⟨illegible⟩ his Bond for £100 for which the Estate has Credit ⟨illegible⟩
183. 5. 



Peyton Randolph Esqr. for the Balle ⟨illegible⟩
19.14.  



Revd David Mossum for the Balle ⟨illegible⟩
20. 3. 1



Naval officer for a Certificate of ⟨illegible⟩
6. 3



To James Gildart Esqr. for the Balle of ⟨illegible 17⟩59

23. 9.11 1/2


To Hanbury Esqr. & Co. for the Balle ⟨illegible⟩ 1759

11.13. 6


To Ditto for a Bill p⟨ayab⟩le to Thos More ⟨illegible⟩ Interest

250.     


[To Ditto] for Insu⟨rance on⟩ 20 hhds Tobo ⟨illegible⟩

22. 2. 6


To Robt Cary Esqr. & Co. for Insurance by the ⟨illegible⟩

100.19. 6



£ 835. 6. 1 1/4 
£ 438. 5. 5 1/2 


To John Parke Custis for one third of the Balle of this Account
92. 6. 9 5/12
 & 563. 4. 0 11/12


To Martha Parke Custis for another third part thereof
92. 6. 9 5/12
 & 563. 4. 0 11/12


To George Washington & Martha his Wife for the other third
92. 6. 9 5/12
 & 563. 4. 0 11/12



£1112. 6. 5 1/2 
 & 2127.17. 8 1/4 





Contra
Cr.
Currt Mony
Sterling


1758 and 1759

£ s. d.
£ s. d.


By Joseph Valentine for Sundrys he accounted for as disposed of for the ⟨Estates⟩ Acct Vizt




Corn 790½ Barrls
£408. 9.7




Wheat 752½ Bushls
170. 1.3




Pork 20021 lb.
172.11.1




Butter 332 lb.
16.12. 




Beef 669 lb. & a bar[re]n Cow & Veal
11. 5.7 1/2




Pease 87½ bushls
8.14.6




Fodder
1.    




Pasturage of Horses in the Marsh
3. 7.6




Balle of [James]





Bigges the Eastn





Shore Oversr Acct
  11.19.5    
804.  .11 1/2



Cash Recd by him of John Blair Esqr. for Interest


30.   


William Hallop for his note of hand & ⟨illegible⟩hing

7. 8.  



Phillip Johnson

1.  .  



By George Washington for Sundrys recd by him Vizt from Littleton Eyre for 900 Bushels of Corn

90.  .  



John Mercer for Interest

183. 5.  



Abner Clopton for his Note of hand

3. 0. 4



By ditto for 567 Bushels of Oats @ 10d.

23.12. 6



By James Gildart Esqr. for 1 hhd Tobacco by the Everton


8. 4.1 1/4


By Hanbury & Co. for 17 hhds Tobacco Insurd upon the Ann


251. 8.8


[ditto] for Goods in

the Supply taken retaken & sold at Bristol for


5. 8.7


By Robt Cary Esqr. & Co. for the Balle of their Acct Currt dated Augt 22 1759


987. 4.2


[ditto] for the proceeds of 15 hhds Tobo by the Fair American


267.15. 


ditto for 50 hhds Tobo ⟨shipped⟩ upon the Cary, [Henry] Talman


577.17.2




£1112. 6. 5 1/2
 2127.17.8 1/4


Note. there is in the hands of—Master ⟨illegible hhds of⟩ Tobo shipd by the Deliverance—Russia Mercht—Gildart ⟨illegible⟩ not yet Accounted for which in or⟨der to illegible⟩ carried to the Account of Jno. Parke Custis ⟨illegible⟩ and George Washington and ⟨Martha⟩ his Wife one third each.
